United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, NJ, Employer
__________________________________________
Appearances:
Aaron Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2133
Issued: May 9, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 21, 2011 appellant filed a timely appeal of a March 25, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP), finding that her application for
reconsideration was untimely and failed to show clear evidence of error. The appeal was
docketed as No. 11-2133.
In the March 25, 2011 decision, OWCP states that appellant, through her representative,
submitted a reconsideration request dated March 9, 2011, which was more than one year after the
last final decision on the merits of the claim for compensation dated January 20, 2010. It stated
that although the representative asserted in the March 9, 2011 letter that he had requested
reconsideration on November 17, 2010, the only documentation received on that date was a
change of address request.
But the record contains a November 9, 2010 letter from appellant’s representative,
received by OWCP on November 15, 2010 entitled “request for reconsideration.” Appellant
indicated that in support of reconsideration of the January 20, 2010 decision she was submitting
evidence from Dr. Michael Bercik, an orthopedic surgeon, and on November 15, 2010 OWCP
received an October 5, 2009 report from Dr. Bercik.

The Board finds that appellant submitted a timely application for reconsideration of the
January 20, 2010 OWCP decision.1 Since OWCP incorrectly found the application for
reconsideration was untimely, the case will be remanded to OWCP for a proper decision
regarding the timely reconsideration request. After such development as OWCP deems
necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 25, 2011 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

A claimant has one year from the date of an adverse final decision to timely request reconsideration. 20 C.F.R.
§ 10.607(a).

2

